                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     KEVIN R. RABY,                                    Case No. 19-cv-05220-YGR (PR)
                                                        Petitioner,                        ORDER DENYING PETITION FOR A
                                   9
                                                                                           WRIT OF HABEAS CORPUS; AND
                                                  v.                                       DENYING CERTIFICATE OF
                                  10
                                                                                           APPEALABILITY
                                  11     C. KOENIG, Warden,
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 claiming

                                  14   that his constitutional rights were violated in connection with a decision by the California Board of

                                  15   Parole Hearings (“Board”) in denying him parole on March 29, 2018. Petitioner specifically

                                  16   claims that the decision does not comport with due process because it is not supported by “some

                                  17   evidence” demonstrating that he poses a current unreasonable threat to the public.

                                  18          A prisoner subject to California’s parole statute receives adequate process when he is

                                  19   allowed an opportunity to be heard and is provided with a statement of the reasons why parole was

                                  20   denied. Swarthout v. Cooke, 562 U.S. 216, 220 (2011). The allegations in the petition show

                                  21   Petitioner received at least this amount of process. Dkt. 1 at 14-27.1 The Constitution does not

                                  22   require more. Swarthout, 562 U.S. at 220.

                                  23          Whether the Board’s decision was supported by some evidence of current dangerousness is

                                  24   irrelevant in federal habeas. The Supreme Court has made clear that “it is no federal concern . . .

                                  25   whether California’s ‘some evidence’ rule of judicial review (a procedure beyond what the

                                  26   Constitution demands) was correctly applied.” Id. at 221.

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Petitioner.
                                   1          For the foregoing reasons, the petition for a writ of habeas corpus is DENIED. Pursuant to

                                   2   Rule 11 of the Rules Governing Section 2254 Cases, a certificate of appealability under 28 U.S.C.

                                   3   § 2253(c) is DENIED because it cannot be said that “reasonable jurists would find the district

                                   4   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   5   473, 484 (2000). Petitioner may seek a certificate of appealability from the Ninth Circuit Court of

                                   6   Appeals.

                                   7          Petitioner’s application to proceed in forma pauperis is GRANTED. Dkt. 9.

                                   8          The Clerk of the Court shall terminate all pending motions and close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: March 24, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                               United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
